Exhibit 10.14

 

WARRANT HOLDER RIGHTS AGREEMENT

 

This Warrant Holder Rights Agreement (“Agreement”) is made as of the 28th day of
August 2003, by and between YouthStream Media Networks, Inc., a Delaware
corporation (“Company”) and Jonathan V. Diamond (“Holder”). The parties hereby
agree as follows:

 

1.                                       CERTAIN DEFINITIONS.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

 

“Company’s Common Stock” or “Common Stock” shall mean the Common Stock, par
value $0.01 per share, of the Company.

 

A “Controlling Person” of a particular entity shall mean a person that controls
such entity within the meaning of Section 14 of the Securities Act.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Holder” shall mean Holder and any other person holding Registrable Securities
to whom the rights under the Agreement have been transferred in accordance with
Section 9 hereof.

 

“Public Offering” means an underwritten public offering of the Company pursuant
to an effective registration statement under the Securities Act.

 

“Registrable Securities” shall mean (i) the Shares; (ii) any Common Stock of the
Company issued or issuable in respect of the Shares upon any stock split, stock
dividend, recapitalization, or similar event, or any Common Stock otherwise
issued or issuable with respect to the Shares; and (iii) any other shares of
Common Stock held by any Holder

 

The terms “Register,” “Registered” and “Registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such registration statement.

 

“Registration Expenses” shall mean all expenses, except as otherwise stated
below, incurred by the Company including, without limitation all registration,
qualification and filing fees, printing expenses, escrow fees, messenger and
delivery expenses, fees and disbursements of counsel, accountants, investment
bankers and other person retained by the Company, blue sky fees and expenses,
and the expenses of any special audits incident to or required by any such

 

--------------------------------------------------------------------------------


 

registration (but excluding the compensation of regular employees of the
Company, which shall be paid in any event by the Company).

 

“Restricted Securities” shall mean the Warrants, the Shares and any other
securities issued in respect of the Shares upon any stock split, stock dividend,
recapitalization, merger, consolidation or similar event.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Selling Expenses” shall mean all underwriting discounts, selling commissions
and stock transfer taxes applicable to the securities registered by the Holders.

 

“Shares” shall mean the shares of the Company’s Common Stock issuable to a
Holder pursuant to the exercise by such Holder of the Warrants.

 

“Warrants” shall mean the warrants issued to Holder to purchase 100,000 Shares
(subject to adjustment), by Warrant Certificate dated of even date herewith.

 

2.                                       RESTRICTIONS UPON TRANSFER.

 

Each certificate representing Restricted Securities shall be stamped or
otherwise imprinted with a legend in the form provided in Exhibit A attached
hereto (in addition to any legend required under applicable state securities
laws). Holder hereby consents to the Company making a notation on its records
and giving instructions to any transfer agent of the Company’s Common Stock in
order to implement the restrictions on transfer established in this Agreement.

 

3.                                       COMPANY REGISTRATION.

 

3.1.                              Notice of Registration. If at any time or from
time to time the Company shall determine to register any of its Common Stock,
either for its own account or the account of security holders, other than (i) a
registration on Form S-8 or otherwise relating solely to employee benefit plans,
(ii) a registration on Form S-4, or (iii) a registration on any other form which
does not permit secondary sales, the Company will:

 

(a) promptly give to each Holder written notice thereof; and

 

(b) except as set forth in Section 3.2 below, include in such registration and
any related qualification under blue sky laws or other compliance), and in any
underwriting involved therein, all Registrable Securities as are specified in a
written request or requests, actually received by the Company within 15 days
after receipt of such written notice from the Company, by any Holder.

 

3.2.                              Underwriting. If the registration of which the
Company gives notice is for a registered public offering involving an
underwriting, the Company shall so advise the Holders as a part of the written
notice given pursuant to Section 3.1(a). In such event the right of any Holder

 

2

--------------------------------------------------------------------------------


 

to registration pursuant to Section 3.1 shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holder’s proposing to distribute their securities through such underwriting
shall (together with the Company and the other holders distributing their
securities through such underwriting) enter into an underwriting agreement in
customary form with the managing underwriter selected for such underwriting by
the Company. The foregoing shall include, without limitation, such powers of
attorney and escrow agreements as the underwriters may require. Notwithstanding
any other provision of Section 3.1, if the managing underwriter determines that
marketing factors require a limitation of the number of shares to be
underwritten, the managing underwriter may limit the Registrable Securities to
be included in such registration. If any Holder disapproves of the terms of any
such underwriting, it may elect to withdraw therefrom by written notice to the
Company and the managing underwriter.

 

3.3.                              Company Termination of Registration. The
Company reserves the right to terminate any such registration at anytime and for
any reason without liability to any Holder.

 

3.4.                              Expenses. All Selling Expenses relating to
securities registered on behalf of the Holders in connection with a registration
pursuant to this Agreement shall be borne by the Holder of such securities pro
rata on the basis of the number of shares so registered and all Registration
Expenses shall be borne by the Company.

 

4.                                       DELAY OF REGISTRATION.

 

No Holder shall have any right to obtain or seek an injunction, restraining or
otherwise delaying any registration as the result of any controversy that might
arise under this Agreement.

 

5.                                       REGISTRATION PROCEDURES.

 

5.1.                              In the case of each registration,
qualification or compliance effected by the Company pursuant to this Agreement,
the Company will keep each Holder advised in writing as to the initiation of
each registration, qualification and compliance and as to the completion
thereof. The Company will:

 

(a) Prepare and file with the Commission a registration statement with respect
to such securities and use its best efforts to cause such registration statement
to become effective; and

 

(b) Furnish to the Holders participating in such registration and to the
underwriters of the securities being registered such reasonable number of copies
of the registration statement, preliminary prospectus, final prospectus and such
other document as such Holders and underwriters may reasonably request in order
to facilitate the public offering of such securities.

 

3

--------------------------------------------------------------------------------


 

6.                                       INDEMNIFICATION.

 

6.1.                              Indemnification by Company. To the extent
permitted by law, the Company will indemnify each Holder, each of the Holder’s
officers, directors, shareholders, employees, representatives and partners, if
any, Controlling Person of such Holder, with respect to which registration,
qualification or compliance has been effected pursuant to this Agreement, and
each underwriter, if any, and each Controlling Person of any underwriter,
against all expenses, claims, losses, damages or liabilities (or actions in
respect thereof), including any of the foregoing incurred in any investigation
or inquiry or in any settlement of any litigation commenced or threatened,
arising out of or based on any untrue statement (or alleged untrue statement) of
a material fact contained in any registration statement, prospectus, offering
circular or other document, or any amendment or supplement thereto, incident to
any such registration, qualification or compliance, or based on any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading, or any violation by the Company of the
Securities Act, the Exchange Act, or any state securities law, or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any state
securities law applicable to the Company in connection with any such
registration, qualification or compliance, and the Company will reimburse each
such Holder, each of the Holder’s officers, directors, shareholders, employees,
representatives and partners, if any, and each such Controlling Person, each
such underwriter and each such Controlling Person of any such underwriter, for
any legal and any other expenses reasonably incurred in connection with
investigating, preparing or defending any such claim, loss, damage, liability or
action; provided, however, that the indemnity agreement contained in this
Section 6.1 shall not (i) apply to amounts paid in settlement of any such loss,
claim, damage, liability, or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld); (ii)
apply to any such case for any such loss, claim, damage, liability, or action to
the extent that it arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in connection with such
registration statement, preliminary prospectus, final prospectus, or amendments
to supplements thereto, in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration by
and such Holder, underwriter, or Controlling Person; or (iii) inure to the
benefit of any underwriter from whom the person asserting any such loss, claim,
damage or liability purchased the Registrable Securities which are the subject
thereof (or to the benefit of any person controlling such underwriter) with
respect to a preliminary prospectus or final prospectus if such underwriter (if
required by the Act) failed to send or give a copy of the most recent
prospectus, if the most recent prospectus furnished by the Company shall correct
the untrue statement or alleged untrue statement or omission or alleged omission
which is the basis of the loss, claim, damage, liability, or action for which
indemnification is sought, to such person at or prior to the written
confirmation of the sale of such Registrable Securities to such person. This
indemnity will be in addition to any liability which the Company may otherwise
have.

 

6.2.                              Indemnification by Holders. To the extent
permitted by law, each Holder will, if Registrable Securities held by such
Holder are included in the securities as to which such registration,
qualification or compliance is being effected, indemnify the Company, each of
its directors, officers, shareholders, employees, representatives, attorneys and
partners, each Controlling Person of the Company or such underwriter, and each
other Holder, each of such

 

4

--------------------------------------------------------------------------------


 

other Holder’s officers, directors, shareholders, employees, representatives and
partners and each Controlling Person of such other Holder, against all claims,
losses, damages and liabilities (or actions in respect thereof), including any
of the foregoing incurred in any investigation or inquiry or in any settlement
of any litigation, commenced or threatened, arising out of based on any untrue
statement (or alleged untrue statement) of a material fact contained in any such
registration statement, prospectus, offering circular or other document, or any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
any violation by the Company of the Securities Act, the Exchange Act or any
state securities law, or any rule or regulation promulgated under the Securities
Act, the Exchange Act or any state securities law applicable to the Company in
connection with any such registration, qualification or compliance, and each
Holder will reimburse the Company, such other Holders, such directors, officers,
shareholders, employees, representatives, attorneys, partners, such underwriters
and such Controlling Person for any legal or any other expenses actually
incurred in connection with investigating or defending any such claim, loss,
damage, liability or action, in each case to the extent, but only to the extent,
that such untrue statement (or alleged untrue statement), omission (or alleged
omission) is made in such registration statement, prospectus, offering circular
or other document or such violation (or alleged violation) is committed, in
reliance upon and in conformity with written information furnished to the
Company by an instrument duly executed by such Holder and stated to be
specifically for use in any such registration statement, prospectus, offering
circular or other document; provided, however, that the indemnity agreement
contained in this Section 8.2 shall not (i) apply to amounts paid in settlement
of any such loss, claim, damage, liability, or action if such settlement is
effected without the consent of such Holder (which consent shall not be
unreasonably withheld); or (ii) inure to the benefit of any underwriter from
whom the person asserting any such loss, claim damage or liability purchased the
Registrable Securities which are the subject thereof (or to the benefit of any
person controlling such underwriter) with respect to a preliminary prospectus or
final prospectus if such underwriter (if required by the Act) failed to send or
give a copy of the most recent prospectus, if the most recent prospectus
furnished by the Company shall correct the untrue statement or alleged untrue
statement or omission or alleged omission which is the basis of the loss, claim,
damage, liability, or action for which indemnification is sought, to such person
at or prior to the written confirmation of the sale of such Registrable
Securities to such person. This indemnity will be in addition to any liability
which each Holder may otherwise have.

 

6.3.                              Defense of Claims. Each party entitled to
indemnification under Section 6.1 or 6.2 (the “Indemnified Party”) shall give
written notice to the party required to provide indemnification (the
“Indemnifying Party”) promptly after such Indemnified Party has actual knowledge
of any claim as to which indemnity may be sought, and shall permit the
Indemnifying Party to assume the defense of any such claim or any litigation
resulting therefrom, provided that counsel for the Indemnifying Party, who shall
conduct the defense of such claim or litigation, shall be approved by the
Indemnified Party (whose approval shall not unreasonably be withheld), and the
Indemnified Party may participate in such defense at such party’s expense, and
provided further that the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnified Party of its obligations under
the Agreement unless the failure to give such notice is materially prejudicial
to an Indemnified Party’s ability to defend such action.

 

5

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, however, (i) if the Indemnified Party reasonably
determines that there may be a conflict between the position of the Indemnified
Party and of the Indemnified Party in connection with the defense of such
action, suit, investigation, inquiry or other proceeding or that there may be
legal defenses available to such Indemnified Party different from or in addition
to those available to the Indemnified Party, then counsel for the Indemnified
Party shall be entitled to conduct a defense to the extent reasonably determined
by such counsel to be necessary to protect the interest of the Indemnified
Party, and (ii) in any event, the Indemnified Party shall be entitled to have
counsel chosen by such Indemnified Party participate in, but not to conduct, the
defense. No Indemnified Party, in the defense of any such claim or litigation,
shall, except with the consent of each Indemnified Party, consent to entry of
any judgment or enter into any settlement that does not include as a
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation.

 

6.4.                              Contribution. If the indemnification provided
in either Section 6.1 or Section 6.2 is held by a court of competent
jurisdiction to be unavailable to an Indemnified Party with respect to any loss,
liability, claim, damage or expense referred to therein, then the Indemnified
Party thereunder shall contribute to the amount paid or payable by such
Indemnified Party as a result of such loss, liability, claim, damage or expense
in such proportion as is appropriate to reflect the relative fault of the
Indemnified Party on the one hand, and of the Indemnified Party, on the other
hand, in connection with the statements or omissions which resulted in such
loss, liability, claim, damage or expense as well as any other relevant
equitable considerations. The relative fault of the Indemnified Party and of the
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Indemnified Party or by the Indemnified Party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission, provided, however, that no person guilty of
fraudulent misrepresentation (within the meaning of Section 1.1(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. Each party entitled to contribution
agrees that upon service of a summons or other initial legal process upon such
party in connection with any action instituted against such party in respect of
which contribution may be sought, such party will promptly give written notice
of such service to the party or parties from whom contribution may be sought,
but the omission to notify such party or parties of any such service shall not
relieve the party from whom contribution may be sought from any obligation such
party or parties may have hereunder, or otherwise (except as specifically
provided in Section 6.3 above.)

 

7.                                       INFORMATION FROM HOLDERS.

 

The Holder or Holders of Registrable Securities included in any registration
shall, as a condition precedent to the Company’s obligation to register the
securities of such Holder or Holders, furnish to the Company such information
regarding such Holder or Holders, the Registrable Securities held by them and
the distribution proposed by such Holder or Holders as the Company may request
in writing and as shall be required in connection with any registration,
qualification or compliance referred to in this Agreement. At the request of the
Company, each

 

6

--------------------------------------------------------------------------------


 

Holder who is including any Registrable Securities in the registration shall
deposit in escrow with an escrow agent chosen by the Company those Registrable
Securities which such Holder proposes to sell, accompanied by an irrevocable
power of attorney authorizing the escrow agent to, without limitation, sell such
Registrable Securities to the underwriter upon the effectiveness of the
Registrable Securities.

 

8.                                       STANDOFF AGREEMENT.

 

Each Holder agrees, in connection with any public offering of the Company’s
Common Stock, upon request of the Company or the underwriters managing such
public offering of the Company’s Common Stock, not to sell, make any short sale
of, loan, grant any option or right to purchase, or otherwise dispose of in any
public sale or distribution, any Registrable Securities or any securities
convertible into or exchangeable or exercisable for Common Stock (other than
those included in the registration) without the prior written consent of the
Company or such underwriters, as the case may be, for such period of time before
and after (not to exceed 60 days before and 180 days after) the effective date
of such registration as may be requested by the underwriters; provided, that the
officers and directors of the Company who own Common Stock of the Company also
agree to such restrictions on the shares held by them.

 

9.                                       TRANSFER OF RIGHTS.

 

The registration rights hereunder may be assigned only to any party who acquires
the Registrable Securities; provided, however that no party may be assigned any
of the foregoing rights unless the Company is given written notice by the
assigning party at the time of such assignment stating the name and address of
the assignee and identifying the securities of the Company as to which the
rights in question are being assigned; and provided further that any such
assignee shall receive such assigned rights subject to all the terms and
conditions of this Agreement.

 

10.                                 TERMINATION OF REGISTRATION RIGHTS.

 

The right of any Holder to request registration or inclusion in any Registration
pursuant to Section 3 hereof shall terminate at such time as such Holder may
sell all Registrable Securities owned by him under Rule 144 during any 90-day
period.

 

11.                                 MISCELLANEOUS.

 

11.1.                        Amendments and Waivers. The provisions of this
Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given unless the Company has obtained the written
consent of Holders of at least 66-2/3% of the Registrable Securities.

 

11.2.                        Notices. All notices and other communications
provided for or permitted hereunder shall be made in writing by hand-delivery,
registered first-class mail, telecopier, or air courier guaranteeing overnight

 

7

--------------------------------------------------------------------------------


 

delivery.

 

(a) if a Holder of Registrable Securities, at the most current address given by
such Holder to the Company in accordance with the provisions of this
Section 11.2, which address initially is as follows:

 

Jonathan V. Diamond

374 West 11th Street #7

New York, NY 10014

Attn: President

 

and thereafter at such other address, notice of which is given in accordance
with the provisions of this Section 11.2.

 

(b) if to the Company, initially at:

 

YouthStream Media Networks, Inc.

244 Madison Avenue, PMB #358

New York, NY 10016

 

and thereafter at such other address, notice of which is given in accordance
with the provisions of this Section 11.2.

 

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five business days after
being deposited in the mail, first class postage prepaid, if mailed; when
receipt acknowledged, if telecopied; and on the next business day if timely
delivered to an air courier guaranteeing overnight delivery.

 

11.3.                        Successors and Assigns. Subject to the provisions
of Section 9 hereof, this Agreement shall inure to the benefit of and binding
upon the successors and assigns of each of the parties, including without
limitation and without the need for an express assignment, subsequent Holders of
Registrable Securities.

 

11.4.                        Counterparts. This Agreement may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument.

 

11.5.                        Headings. The headings of this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

 

11.6.                        Governing Law. This Agreement is to be governed by
and construed in accordance with the laws of the State of Delaware.

 

8

--------------------------------------------------------------------------------


 

11.7.                        Attorneys’ Fees. If either the Company or any
Holder shall bring an action against the other by reason of the breach of any
covenant, provision or condition hereof, or otherwise arising out of this
Agreement, the unsuccessful party shall pay to the prevailing party its
reasonable attorneys’ fees and costs in addition to any other relief to which it
may be entitled.

 

11.8.                        Severability. In the event that any one or more of
the provisions contained herein, or the application thereof in any circumstance
is held invalid, illegal or unenforceable, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be affected or impaired thereby.

 

11.9.                        Entire Agreement. This Agreement is intended by the
parties as a final expression of their agreement and intended to be a complete
the exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein with respect to the registration rights granted by the Company with
respect to the Registrable Securities. This Agreement supersedes all prior
agreements and understanding between the parties with respect to such subject
matter.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

“COMPANY”

 

 

 

YOUTHSTREAM MEDIA NETWORKS, INC.

 

 

 

 

 

By:

 /s/ Robert N. Weingarten

 

 

 

Robert N. Weingarten

 

 

Its: Chief Financial Officer

 

 

 

“HOLDER”

 

 

 

 

 

   /s/ Jonathan V. Diamond

 

 

 

Jonathan V. Diamond

 

9

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF STOCK CERTIFICATE LEGEND

 

“The securities evidenced by this certificate have been acquired for investment
purposes and have not been registered under the Securities Act of 1933, as
amended. Such securities may not be sold, transferred, pledged or hypothecated
unless (i) effected in compliance with that certain Warrant Holder Rights
Agreement, dated as of August 28, 2003, between the Company and Jonathan V.
Diamond, and (iii) the registration provisions of said Act and any applicable
state securities or “blue sky” laws have been complied with or the Company has
received an opinion of counsel reasonably satisfactory to the Company that such
registration is not required.”

 

10

--------------------------------------------------------------------------------